DETAILED ACTION

Claims 1-20 are pending. Claims 2, 5, 12, 15, 17 and 20 have been amended.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This non-office action is in response to the applicant’s response received on 12/30/2020, for the final office action mailed on 09/28/2020.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/30/2020 has been entered.

Response to Arguments
Applicant’s arguments filed on 12/30/2020 have been considered but are not persuasive.
 Applicant argues the claims are eligible under § 101 because they do not recite a judicial exception, see applicant’s remarks in appeal brief filed 12/30/2020 pp. 10-17. Examiner respectfully disagrees as the claims recite configuring, obtaining, executing, associating, and annotating. Each of these steps except for executing can be a mental process that can be carried out without the use of the processing environments. Executing is a generic computer function. Furthermore applicant’s specification relates all of the steps being done by a user, for applicant’s specification states in paragraph [0032] “Within the scope of the illustrative 
 Examiner will respectfully maintain the double patenting rejection. 
 Applicant’s remarks regarding rejection under §103 have been considered but are not persuasive. Applicant argues Isaacs does not disclose (i) test data, (ii) business requirement, (iii) test data processing environment, (iv) code, (v) a configuration of a base data processing environment, see applicant’s remarks in appeal brief filed 12/30/2020 pp. 20-23. Examiner respectfully disagrees as Isaac discloses a 
 Examiner withdraws rejection made under U.S.C. § 112 in view of applicant’s amendment. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and usef/ul improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Statutory Category: Claim 1 recites, in part, configuring a test data processing environment and a duplicate base data processing environment, configuring, a test operation of the code, obtaining a first baseline result corresponding to the section, executing the code in the test data processing environment, associating the section of the code with a test result produced from executing the test operation and annotating a portion of a business requirement.
Step 2A – Prong 1: The limitations of configuring a test data processing environment and a duplicate base data processing environment, configuring, a test operation of the code, obtaining a first baseline result corresponding to the section, executing the code in the test data processing environment, associating the section of the code with a test result produced from executing the test operation and annotating a portion of a business requirement. The configuring steps, is also a process that, under its broadest interpretation, covers performance of the limitation in the mind but for the 
Step 2A-Prong 2: Independent claim 1 and dependent claims 2-10 recites additional elements of a method. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a test data processing environment” and “a duplicate base data processing environment” to perform the claimed limitations amount to no more than mere instructions to apply an exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Step 2B: As discussed with respect to step 2A prong 2, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in step 2B, i.e., mere 
Statutory Category: Claim 11 recites, in part, configuring a test data processing environment and a duplicate base data processing environment, configuring, a test operation of the code, obtaining a first baseline result corresponding to the section, executing the code in the test data processing environment, associating the section of the code with a test result produced from executing the test operation and annotating a portion of a business requirement.
Step 2A – Prong 1: The limitations of configuring a test data processing environment and a duplicate base data processing environment, configuring, a test operation of the code, obtaining a first baseline result corresponding to the section, executing the code in the test data processing environment, associating the section of the code with a test result produced from executing the test operation and annotating a portion of a business requirement. The configuring steps, is also a process that, under its broadest interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer usable program product comprising computer readable storage medium” nothing in the claim precludes the configuring steps from being performed in the mind. For example, but for the “computer usable program product comprising computer readable storage medium” 
Step 2A-Prong 2: Independent claim 11 and dependent claims 12-18 recites additional elements of a method. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “computer usable program product comprising computer readable storage medium” to perform the claimed limitations amount to no more than mere instructions to apply an exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Step 2B: As discussed with respect to step 2A prong 2, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in step 2B, i.e., mere instruction to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The claim is ineligible. 
Statutory Category: Claim 19 recites, in part, configuring a test data processing environment and a duplicate base data processing environment, configuring, a test operation of the code, obtaining a first baseline result corresponding to the section, executing the code in the test data processing environment, associating the section of the code with a test result produced from executing the test operation and annotating a portion of a business requirement.
Step 2A – Prong 1: The limitations of configuring a test data processing environment and a duplicate base data processing environment, configuring, a test operation of the code, obtaining a first baseline result corresponding to the section, executing the code in the test data processing environment, associating the section of the code with a test result produced from executing the test operation and annotating a portion of a business requirement. The configuring steps, is also a process that, under its broadest interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors” nothing in the claim precludes the configuring steps from being performed in the mind. For example, but for the “one or more processors” language, the claim encompasses the user of running tests within a system to gather results which will be used to later make notations for requirements. The “one or more processors”  are recited at a high level of generality. The “one or more processors”  is no more than mere instruction to apply the exception using a generic computer component. 
Step 2A-Prong 2: Independent claim 19 and dependent claim 20 recites additional elements of a method. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “one or more processors” to perform the claimed limitations amount to no more than mere instructions to apply an exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Step 2B: As discussed with respect to step 2A prong 2, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in step 2B, i.e., mere instruction to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The claim is ineligible. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,296,448. Although the claims at issue are not identical, they are not patentably distinct from each other because.
Application: 16/360,686
US-PAT-NO: 10,296,448
1. A method for relating test data to business requirements, the method comprising: configuring a test data processing environment according to a configuration of a base data processing environment where a base version of a code has been executed; configuring a duplicate base data processing environment according to the configuration of the base data processing environment where the base version of the 
the code, a section of the code corresponding to a portion of a business requirements document, a modification of the base version of the code according to a change requirement resulting in the code, and wherein the section of the code remains unchanged in response to the change requirement from a corresponding section of the base version of the code, wherein the base version of the code is an unmodified existing version of the code; 



3. The method of claim 2, further comprising:  Page 40 of Docket No. END920140191US02obtaining a set of baseline results from parallel execution of the base version of the code in the duplicate base data processing environment, the set of baseline results comprising the first baseline result.
3. The method of claim 1, further comprising: executing in parallel, the base version of the code in the duplicate base data processing environment and the code in the test data processing environment; and obtaining the set of baseline results from parallel execution of the base version of the code in the duplicate base data processing environment.
4. The method of claim 2, wherein the section is not responsive to the change requirement, further comprising: executing in parallel, the section of the base version of the code and the section of the code.
4. The method of claim 1, further comprising: executing in parallel, the section of the base version of the code and the section of the code.
5. The method of claim 1, further comprising: annotating, responsive to the 




7. The method of claim 1, further comprising: presenting the annotated portion of the business requirements document; accepting a user input at the presented annotated portion of the business requirements document, the user input causing a selection of the section of the code; and changing the section of the code such that a second test result from a second test operation on the changed section of the code matches the first baseline result from the set of baseline results within the tolerance.
8. The method of claim 1, wherein the first baseline result comprises an expected 


9. The method of claim 1, wherein the method is embodied in a computer program product comprising one or more computer-readable storage devices and computer-readable program instructions which are stored on the one or more computer-readable tangible storage devices and executed by one or more processors.
10. The method of claim 1, wherein the method is embodied in a computer system comprising one or more processors, one or more computer-readable memories, one or more computer- readable storage devices and program instructions which are stored on the one or more computer-


Similar to claims 11,13-18
Claims 19 and 20
Similar to claims 19 and 20


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs (US-PGPUB-NO: 2010/0082378), in further view of Ghaisas et al. (US-PGPUB-NO: 2014/0244241 A1) hereinafter Ghaisas, Farchi et al. (US-PGPUB-NO: 2013/0185697 A1) hereinafter Farchi and Lam et al. (US-PGPUB-NO: 2013/0283103 A1) hereinafter Lam.

As per claim 1, Isaacs teaches a method for relating test data to business requirements (“Referring to FIG. 1, a first database 110 maintains test data,” see Isaacs paragraph [0014]), the method comprising: configuring a test data processing environment according to a configuration of a base data processing environment where a base version of a code has been executed (“Referring to FIG. 1, a first database 110 maintains test data obtained during testing of a business or organizational application ("biz application") 150.  For example, during testing of business application(s) 150, a bank of baseline business or organizational processes may be developed using business software.  The baseline processes define current business processes as constituted by the testing team.  This testing data is maintained in a database 110 so that it may be used for analysis in the future,” see Isaacs paragraph [0014], Furthermore Isaacs teaches producing actual data by deploying the business application which examiner is interpreting as the duplicated data and gets compared with the baseline data which was produced before deployment of the business application); obtaining, by executing the base version of the code in the duplicate base data processing environment, a first baseline results corresponding to the section ("Referring back to FIG. 1, a report generator 190 compiles reports based on results of analysis of data by the analyzer 180.  As an example, reports can be generated by the report generator 190 for support personnel for the purposes of problem resolution by identifying similar problems encountered in practice that were also encountered during testing," see Isaacs paragraph [0024]) " see Colcord panalyses," see Colcord pt identifies paramer39393939393939393939393939393939393939393939393939393939393939393939393939393939393939393939393939393939; executing the code in the test data processing environment (“For example, after a business application 150 has been deployed and run for enough time to get a representative set of real user data,” see Isaacs paragraph [0025]); associating, the section of the code with a test result produced from executing the test operation (“a report can be generated to the user by the report generator 190, to describe the business processes that have been identified in the system, and how well they are covered by testing," see Isaacs paragraph [0025]).
Isaacs does not teach configuring, in the test data processing environment, a test operation of the code, the code comprising an unmodified section (section) of the code. However, Farchi teaches configuring, in the test data processing environment, a test operation of the code, the code comprising an unmodified section (section) of the code (“The generated source code may be compared with a pre-existing base version, such as a predetermined revision in a version-control system, a version saved on a different computer or folder, or the like, to ensure that the patches are configured to be applied on the pre-existing base version,” see Farchi paragraph [0072] & “Thereby, the base version is modified to be the source code after applying all patches up to the predetermined patch.  In some exemplary embodiments, this can be used after these patches have been accepted into the code,” see Farchi paragraph [0078]). Farchi teaches a patch being applied to a preexisting base version (i.e., unmodified version of code). The patch is applied and changes are made to a portion of code based on the pre-exiting base version which means there is another portion of code that is not changed when the patch is applied.
Isaacs and Farchi are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the filing of the instant application to modify Isaacs’ teaching of analysis of business operations with Farchi’s teaching of source code patches to incorporate the modification of a base version of code with a patch (i.e., change requirements) while leaving the section of code unchanged in order to bring the base version up to par with the most recent version.
Isaacs modified with Farchi does not teach annotating, responsive to the test result not matching the first baseline result from the set of baseline results within the tolerance, the portion of the business requirements document. However, Ghaisas teaches annotating, responsive to the test result not matching the first baseline result from the set of baseline results within the tolerance, the portion of the business requirements document (“In another implementation, if no matching rule intent pattern is found in the candidate rule, an administrator is prompted to examine it manually to identify new rule intents and new rule intent patterns, if any, which are then incorporated in the rule repository," see Ghaisas paragraph [0046]) & (“In another implementation, a match threshold may be defined by the administrator. In said implementation, the classification module 110 classifies a business rule under a rule type, only if the match score is equal or above the match threshold. Subsequent to the classification, the annotation module 216 is configured to annotate the rule intents present in the business rule with matching rule intents and corresponding rule types in the rule repository 108,” see Ghaisas paragraph [0052]).
Isaacs, Farchi and Ghaisas are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art to modify Isaacs’ teaching of analysis of business operations and Farchi’s teaching of source code patches with Ghaisas teaching of automated classification of business rules from text to incorporate annotating test scripts to better gauge from the baseline and current testing procedures being conducted in Isaacs.
Isaacs modified with Farchi and Ghaisas do not teach configuring a duplicate base data processing environment according to the configuration of the base data processing environment where the base version of the code has been executed, the test data processing environment is duplicate of the base data processing environment and the duplicate base data processing environment is another duplicate of the base data processing environment. However, Lam teaches configuring a duplicate base data processing environment according to the configuration of the base data processing environment where the base version of the code has been executed (“In one embodiment, if another base test environment is needed, a different test environment template may be copied to another cluster database in order to provide another set of test environments,” see Lam paragraph [0031]), the test data processing environment is duplicate of the base data processing environment and the duplicate base data processing environment is another duplicate of the base data processing environment (“In one embodiment, after copying the test environment template to VM disk 210, system 116 generates one or more VM disk clones 220 for each version of the software application,” see Lam paragraph [0031]).
Isaacs, Farchi, Ghaisas and Lam are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art to modify Isaacs’ teaching of analysis of business operations, Farchi’s teaching of source code patches and Ghaisas teaching of automated classification of business rules from text with Lam’s teaching of testing in a database environment to incorporate duplicate environments for testing to provide pristine testing environments for applying the same functional tests to different version of a software application and being able to focus management efforts.

As per claim 2, Isaacs modified with Farchi, Ghaisas and Lam teaches wherein the base version of the code is modified according to a change requirement to result in a new version of the code (“In some exemplary embodiments, a Base Verifier 370 may be configured to check whether the base is as expected. Additionally or alternatively, in case Base Verifier 370 determines that the base is not as expected, Base Verifier 370 may generate a patch to modify the base into the version that the Source Code 310 and Annotations 315 build upon," see Farchi paragraph [0087]).

As per claim 5, Isaacs modified with Farchi, Ghaisas and Lam teaches further comprising: annotating, responsive to the test result not matching the first baseline result from the set of baseline results within the tolerance, a portion of a technical specification document (“In another implementation, if no matching rule intent pattern is found in the candidate rule, an administrator is prompted to examine it manually to identify new rule intents and new rule intent patterns, if any, which are then incorporated in the rule repository," see Ghaisas paragraph [0046]), wherein the section of the code further corresponds to a portion of the technical specification document, the new version of the code being generated according to the technical specification document, and the technical specification document being generated according to the business requirements document (“In another implementation, a match threshold may be defined by the administrator. In said implementation, the classification module 110 classifies a business rule under a rule type, only if the match score is equal or above the match threshold. Subsequent to the classification, the annotation module 216 is configured to annotate the rule intents present in the business rule with matching rule intents and corresponding rule types in the rule repository 108,” see Ghaisas paragraph [0052]).

As per claim 6, Isaacs modified with Farchi, Ghaisas and Lam teaches further comprising: accepting a user input at the presented annotated portion of the technical specification document, the user input causing a selection of the section of the code (“Further, the classification module 110 triggers the annotation module 216 to highlight the business rules in the text document and to annotate the business rules with corresponding rule intents and rule types in the rule repository 108,” see Ghaisas paragraph [0053]); and changing the section of the code such that a second test result from a second test operation on the changed section of the code matches the first baseline result from the set of baseline results within the tolerance (”refining the tests to match the way the business processes are used; and extrapolating usability information," see Isaacs  paragraph [0048]). 

As per claim 7, Isaacs modified with Farchi, Ghaisas and Lam teaches further comprising: accepting a user input at the presented annotated portion of the business requirements document, the user input causing a selection of the section of the code (“Further, the classification module 110 triggers the annotation module 216 to highlight the business rules in the text document and to annotate the business rules with corresponding rule intents and rule types in the rule repository 108,” see Ghaisas paragraph [0053]); and changing the section of the code such that a second test result from a second test operation on the changed section of the code matches the first baseline result from the set of baseline results within the tolerance (”refining the tests to match the way the business processes are used; and extrapolating usability information," see Isaacs  paragraph [0048]).

As per claim 8, Isaacs modified with Farchi, Ghaisas and Lam teaches wherein the first baseline result comprises an expected result from the test operation (“Each test should be designed to be unique, and every time a test is run, the application 150 is expected to react in a specific way,” see Isaacs paragraph [0029], the expected result being sufficient to satisfy an objective in the portion of the business requirements document (“Using the baselines and the actual user data as input, business processes within the actual user data are `identified` within the actual user data by analyzer 180.  Further, the analyzer 180 is configured to identify business processes that were tested and are actually used in practice; were tested but not used in practice; are used differently in practice to the way they were tested; and are used in practice but were never tested," see Isaacs paragraph [0031]).

As per claim 9, this is the computer program product claim to method claim 1. Therefore it is rejected for the same reasons as above.

As per claim 10, this is the computer system claim to method claim 1. Therefore it is rejected for the same reasons as above.

As per claim 11, this is the computer program product claim to method claim 1. Therefore it is rejected for the same reasons as above.

As per claims 12 and 15-18, these are the computer program product claims to method claims 2 and 5-8, respectively. Therefore they are rejected for the same reasons as above.

As per claims 19 and 20, these are the computer system claims to method claims 1 and 2, respectively. Therefore they are rejected for the same reasons as above.

Claims 3, 4, 13 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Isaacs (US-PGPUB-NO: 2010/0082378), Farchi (US-PGPUB-NO: 2013/0185697 A1), Ghaisas (US-PGPUB-NO: 2014/0244241 A1) and Lam et al. (US-PGPUB-NO: 2013/0283103 A1), in further view of Smyth et al. (US-PAT-NO: 7,822,630 B1) hereinafter Smyth.

As per claim 3, Isaacs modified with Farchi, Ghaisas and Lam do not teach obtaining the set of baseline results from parallel execution of the base version of the code in the duplicate base data processing environment, the set of baseline results comprising the first baseline result. However Smyth teaches obtaining the set of baseline results from parallel execution of the base version of the code in the duplicate base data processing environment, the set of baseline results comprising the first baseline result (“In one embodiment, at 131, as forecasting results are accumulated from the concurrently processing first and second forecasting modules, the forecasting results are buffered and temporarily housed until both the forecasting modules complete processing," see Smyth [column 4, lines 14-18]).
Isaacs, Farchi, Ghaisas and Smyth are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art to modify Isaacs’ teaching of analysis of business operations, Farchi’s teaching of source code patches, Ghaisas’ teaching of automated classification of business rules from text and Lam’s teaching of testing in a database environment with Smyth’s teaching of processing forecasting modules in parallel to incorporate processing data in multiple processing modules to gather different potential results to later compare.

As per claim 4, Isaacs modified with Farchi, Ghaisas, Lam and Smyth teaches wherein the section is not responsive to the change requirement, further comprising: executing in parallel, the section of the base version of the code and the section of the code (“The two or more forecasting modules are duplicate versions of the same set of forecasting utilities or applications that concurrently process in parallel with one another," see Smyth [column 5, lines 4-6]).

As per claims 13 and 14, these are the computer program product claims to method claims 3 and 4, respectively. Therefore they are rejected for the same reasons as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Colcord (US-PAT-NO: 8,185,877 B1) teaches testing at least an application comprising a test plan or script creation module for enabling a user to create at least one test plan or script for use in testing the at least one application.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193